Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 06/29/2021.
Claims 1-3, 7-20 have been amended. Claims 4-6 have been cancelled. Therefore, Claims 1-3 and 7-20 are currently pending and have been examined in this application.
Response to Arguments
Applicant’s amendment has been considered.
Response to Amendments
Applicant’s amendments have been considered.
In the Remarks Applicant argues, “This feature integrates the alleged abstract idea as contended by the Office Action, into a practical application that provides an improvement of the computer and an improvement in the field. Specifically, the improvement is “determine a ratio of a number of vehicles to be produced for ride share and a number of vehicles to be produced for non-ride share based on the determined first number of vehicles and the second number of vehicles; and generate a production schedule for production of new vehicles based the determined ratio,” such that “vehicle production and distribution system 106 may aggregate the information and determine the numbers of vehicles 102 that may be used in the future for ride share programs as well as those vehicles 102 that are used for personal uses.” 
Here, the judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a communication network, at least one processor and a memory operatively coupled to the processor. Claim 7 recites a vehicle only. Claim 15 recites a plurality of vehicles providing locations of stops and a server for performing the claimed limitations.  These are generic computer components for performing generic computer functionality. 
For instance in Claim 1 the step of receiving locations of stops from a plurality of vehicles is data gathering activity (e.g. extra-solution activity). The steps of identifying movement patterns of vehicles, determining a number ride share vehicles/non-rideshare vehicles and determining a ratio of a number of vehicles to be produced involve data analysis and generating a production schedule for production of new vehicles is a result of the analysis.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor, a memory, a server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the abstract concept to a technical environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. 
The limitation of generating a production schedule for production of new vehicles based on a determined ratio is the result of the analysis of the received plurality of locations of a plurality of vehicles and is a part of the abstract idea.  Therefore the claims are directed to an abstract idea.

Applicant argues, “…independent claim 1 when taken as a whole recite an inventive concept that qualifies as significantly more.”
	Examiner respectfully disagrees. In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.
Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As in Step 2A, Prong 2, the additional elements in the claims  (e.g. a processor, a memory, a server, etc.) amount to no more than mere instructions to apply the exception using a generic computer component. Under Step 2B, as noted above the additional elements (e.g. a processor, a memory, a server) in the claims amounts to no more than mere instructions to apply the exception using a generic computer components performing generic computer 

Applicant’s arguments, see Remarks pgs. 15-17, filed 06/29/2021, with respect to Brinkman and Knight regarding “determine a first number of vehicles of the plurality of vehicles that corresponds to ride share and a second number of vehicles of the plurality of vehicles that corresponds to non-ride share based on the movement pattern of each vehicle of the plurality of vehicles,…” and similar arguments directed to Claims 7 and 15 have been fully considered and are persuasive. The associated rejections, Claim 1 (35 U.S.C 103), Claim 7 (35 U.S.C. 102) and Claim 15 (35 U.S.C. 103) have been withdrawn. 

Claim Objections
Claim 1 is objected to for the following informality. Claim 1 recites, “generate a production schedule for production of new vehicles based [on] the determined ratio…” at lines 26-27. There is a grammatical issue. Appropriate correction is required. Claim 15 is objected to based on the same informality.
Claim 15 is objected to for the following informality: Claim 15 recites, “determine a ratio of [a] number of vehicles to be produced…” at line 32. Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 encompasses the abstract idea producing new vehicles for ride share based on patterns. Claim 1 recites:
receive, …, a plurality of locations of a plurality of stops of each vehicle of a plurality of vehicles from the plurality of vehicles for a period of time through [the communication network];
identify a movement pattern of each vehicle of the plurality of vehicles based on the received plurality of through the locations of the plurality of stops for the plurality of vehicles; 
determine a first number of whether vehicles of within the plurality of vehicles that corresponds to are for ride share and a second number of vehicles of the plurality of vehicles that corresponds to non-ride share based on the movement pattern of each vehicle of the plurality of vehicles,…; 
determine produce a ratio of a number of vehicles to be produced for ride share and a number of vehicles to be produced for non-ride share based on the determination determined first number of vehicles and the second number of vehicles; and 
generate a production schedule for production of new vehicles based the determined ratio. 
The limitations under the broadest reasonable interpretation covers Mental Processes related to observations and evaluations but for the recitation of generic 
The dependent claims encompass the same abstract ideas. For instance, Claim 2 and 3 are directed to receiving vehicle stop information. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
Claim 7 recites determining a plurality of locations corresponding to a plurality of stops of the vehicle and determining whether the vehicle is the ride share vehicle based on a movement pattern of the vehicle and a time interval between an arrival of the vehicle and departures at each location are directed to Mental Processes related to observed behavior and evaluation (e.g. data analysis). 
The dependent claims encompass the same abstract ideas. For instance claim 8 is directed to a predetermined threshold, claim 9 is directed to movement patterns indicates that the each location of the plurality of vehicles are different from each other and claim 10 is directed to a predetermined time. Claim 11 is directed to determining the vehicle is a ride share vehicle based on number of miles, Claim 12 is directed to determining based on whether the vehicle is an urban environment or a rule environment, Claim 13 is directed to driving behavior and claim 14 is directed to 
Claim 15 recites a plurality of vehicles that each provides a plurality of locations of a plurality of stops, receiving the plurality of locations of the plurality of stops of each vehicle, identify a movement pattern of each vehicle of the plurality of vehicles based on the received plurality of locations of the plurality of stops, determine a first number of  vehicles of the plurality of vehicles that corresponds to ride share and a second number of vehicles of the plurality of vehicles the correspond of non-ride share, determine a ratio of number of vehicles to be produces for the ride share and a number of vehicles to be produced for the non-rideshare and generate a production schedule for production of new vehicles based  on the determined ratio. The limitations are directed to Mental Processes and Certain Methods of Organizing Activity. The dependent claims encompass the abstract ideas. For instance claim 16 is directed to distributing new ride share vehicles, claim 17 is directed to a predetermined threshold and claim 18 is directed to provide locations of stops. Claim 19 is directed to driving behavior and Claim 20 is directed to the number of vehicle miles. These dependent claims further limit the abstract idea.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a communication network, at least one processor and a memory operatively coupled to the processor. Claim 7 recites a position location device. Claim 15 recites a plurality of vehicles providing locations of stops and a server for performing the claimed limitations.  These are generic computer components for performing generic computer functionality. 

Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor, a memory, a server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the abstract concept to a technical environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.



Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea and generally linking to a technological environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-3 and 7-20 claim are not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/Renae Feacher/
Primary Examiner, Art Unit 3683